Citation Nr: 1538959	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  14-18 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for colon cancer with metastasis to the liver, claimed as due to radiation exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1967 to November 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Des Moines, Iowa Department of Veteran Affairs (VA) Regional Office (RO).  In May 2015, a video conference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The Veteran initiated an appeal with respect to the June 2013 denial of a compensable rating for bilateral hearing loss by filing a notice of disagreement in July 2013.  However, during his December 2013 hearing before RO personnel, he indicated that he did not want to continue the appeal with respect to the hearing loss claim.  Accordingly, that issue will not be addressed herein.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has advanced a claim seeking service connection for colon cancer with metastasis to the liver due to ionizing radiation.  Such claims are governed by 38 C.F.R. § 3.311, which provides that, "[i]n all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in § 3.307 or § 3.309, and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or dosages."  Id. at (a).  Furthermore, 38 C.F.R. § 3.311(a)(2)(iii) provides that requests will be made for any available records concerning the Veteran's radiation exposure, and that all such records will then be forwarded to the Under Secretary for Health, who will be responsible for the preparation of a dose estimate, to the extent feasible, based on available methodologies.  Finally, if it is determined that the Veteran was exposed to ionizing radiation and he subsequently developed a radiogenic disease that first became manifest within a specified period-delineated in 38 C.F.R. § 3.311(b)(5)-before adjudication, the claim is to be forwarded to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).

Here, the Veteran's colon cancer qualifies as a radiogenic disease under 38 C.F.R. § 3.311(b)(2), and did not manifest for the requisite amount of time postservice (5 or more years) under 38 C.F.R. § 3.311(b)(5).  In addition, the Veteran contends (and the AOJ has conceded) that his cancer is related to exposure to ionizing radiation from tritium in service.  However, the matter has not yet been forwarded for preparation of a dosage estimate.  Notably, while the AOJ's development does not appear to have yielded any evidence pertaining to radiation dosage, it conceded that the Veteran was exposed to ionizing radiation, and the controlling regulations require referral to the Under Secretary for Health for a dosage estimate based on the available evidence and under available methodologies.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should forward the records related to the Veteran's radiation exposure (to include service records, lay statements, testimony, and any other pertinent evidence regarding radiation exposure) to the Under Secretary for Health for preparation of a dose estimate, to the extent feasible.  If a specific estimate cannot be made, a range of possible doses should be provided.  If more information from the Veteran is required regarding specifics of his exposure, he should be contacted and asked to provide the information.

2. If the above-requested development results in a positive dose estimate, the AOJ should then forward the case to the Under Secretary for Benefits for consideration under 38 C.F.R. § 3.311(c).  

3. Finally, the AOJ should then review the record, conduct any other development indicated, and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

